Exhibit 10.2.12

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of 4th day of
March, 2018 (the “Effective Date”) by and between GOGO INC. (the “Parent”), GOGO
LLC, 111 N. Canal Street, Suite 1500, Chicago, IL 60606 (the “Company”), and
OAKLEIGH THORNE, 63 Front Street, Millbrook, NY 12545 (“Executive”). Upon the
occurrence of the Effective Date, this Agreement shall supersede and replace all
other agreements, whether oral or written, related to the terms of Executive’s
employment with the Company. Certain capitalized terms used herein have the
meanings given to them in Section 20 hereof.

AGREEMENT:

In consideration of the above recital, which is incorporated herein, and the
mutual covenants contained herein, the parties agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment effective March 4, 2018 (the “Start Date”) upon
the terms and conditions set forth herein and agrees to perform duties as
assigned by the Company’s and Parent’s Boards of Directors.

2. Capacity and Duties. Executive shall be employed by the Company as President
and Chief Executive Officer. During Executive’s employment with the Company,
Executive shall perform the duties and bear the responsibilities commensurate
with Executive’s position, and shall serve the Company faithfully and to the
best of Executive’s ability, under the direction of the Parent’s Board of
Directors. Executive’s actions shall at all times be such that they do not
discredit the Company or its products and services, and Executive shall not
engage in any business activity or activities that require significant personal
services by Executive or that, in the reasonable judgment of the Parent’s Board
of Directors, would materially interfere with the proper performance of
Executive’s duties hereunder. Executive shall devote substantially all of
Executive’s working time, working attention, and working energies to the
business of the Company. Notwithstanding the foregoing, Executive may continue
to serve as CEO of Thorndale Farm, Inc., as a trustee of certain family trusts,
as a member of the Boards of Directors of Helix Education, Inc., Milbrook
Tribute Garden and Thorne Community Center, Inc. and as a member of the Board of
Overseers of Columbia Business School; provided that such activities do not
materially interfere with Executive’s duties under this Agreement. Executive
shall promptly, and in any event within 90 days of the Start Date, wind down any
other current remaining similar material obligations. Executive shall continue
to serve as a member of Parent’s Board of Directors but shall cease to serve as
a member of the Compensation and Nominating and Corporate Governance Committees.
Executive shall not earn any additional compensation for his services as a
director.

3. Compensation.

(a) Base Salary and Bonus. The Company shall pay to Executive as base
compensation for all of the services to be rendered by Executive under this
Agreement a salary at the rate of $700,000 per annum (the “Base Salary”),
payable in accordance with such normal payroll practices as are adopted by the
Company from time to time, subject to withholdings for federal, state and local
taxes, FICA and other withholding required by applicable law, regulation or
ruling. The Base

 

1



--------------------------------------------------------------------------------

Salary shall be reviewed for increase at least annually. Unless the Company and
Executive mutually agree otherwise, Executive’s annual salary shall not be
reduced other than as part of an overall compensation reduction at the Company
that impacts salaries of all executives of the Company and in such event shall
not be reduced by more than 10% of Executive’s then-current Base Salary. In
addition, Executive shall be eligible for an annual bonus with a target of one
hundred percent (100%) of Base Salary (the “Target Bonus”). The amount of such
annual bonus, if any, shall be decided by the Compensation Committee of the
Board of Directors of Parent and shall be based upon achievement of objectives
established by the Compensation Committee, all as determined in the reasonable
discretion of the Compensation Committee.

(b) Reimbursement of Expenses, Company Facilities. The Company shall pay or
reimburse Executive for all reasonable, ordinary and necessary travel and other
expenses incurred by Executive in the performance of Executive’s obligations
under this Agreement, in accordance with the Company’s travel and expense
reimbursement policies for management employees. The Company shall provide to
Executive, at the Company’s principal place of business, the necessary office
facilities and equipment to perform Executive’s obligations under this
Agreement. The Company will reimburse Executive for up to $25,000 of attorney’s
fees incurred in connection with the review and negotiation of the terms and
conditions of employment.

(c) Discretionary Time Off. The Company has no formal vacation or time off
policy with respect to set time off amounts and accruals. During the Executive’s
employment with the Company, Executive shall be permitted to take a reasonable
amount of time off for vacation.

(d) Benefits. Executive shall be eligible to participate in all normal company
benefits including the Company’s 401(k), retirement, medical, dental and life
and disability insurance plans and programs in accordance with the terms
thereof.

(e) Directors and Officers Insurance. Officers and directors liability insurance
shall be obtained and maintained by the Company for reasonable and customary
coverage of the Company and Executive, at no cost to Executive.

(f) Equity. The Compensation Committee (“Committee”) of the Board of Directors
of Parent has approved a grant, effective as of the date hereof, and subject to
the Executive’s commencement of employment on the Start Date, of the following
long-term incentive awards in accordance with the terms of applicable award
documents attached hereto as Exhibits A, B, C, D and E: (i) 700,000 time-vesting
options to purchase common stock in Parent, (ii) 86,750 time-based options to
purchase common stock in Parent and 13,250 time-based restricted stock units in
Parent and (iii) 86,750 performance options and 13,250 performance stock units
in Parent. Such equity awards will be issued pursuant to the Gogo Inc. 2016
Omnibus Stock Incentive Plan (as amended from time to time, the “Plan”).
Additionally, commencing in 2019, Executive shall be eligible to participate in
an annual equity award program, as approved by the Compensation Committee of the
Board of Directors of Parent, on terms consistent with those of other members of
senior management. Notwithstanding anything to the contrary contained in the
Plan or any award agreement, Change in Control for purposes of any equity awards
granted to the Executive under the Plan shall exclude acquisitions by any of the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto).
In the event Executive requests to transfer any equity awards to Executive’s
Dynasty Trusts, provided that such trusts are Permitted Transferees and such
transfer and such trusts meet all of the requirements set forth in Section 15(b)
of the Plan, the consent of the Committee to such transfer shall not be
unreasonably withheld.

 

2



--------------------------------------------------------------------------------

(g) Relocation Benefits. For the first 60 days following the Start Date,
Executive’s principal office will be in Millbrook, NY, although a substantial
proportion of his working time will be required at the Company’s Chicago, IL
office. Business travel between Millbrook and Chicago during such period will be
reimbursed in accordance with the Company’s travel reimbursement policies.
Following such 60-day period, the Executive’s principal office will be in
Chicago, IL. The Company shall pay to Executive an amount of $150,000, which is
intended to compensate Executive for certain relocation and temporary living
expenses, and for other travel between the Company’s offices and his home prior
to relocation. Executive acknowledges that the Company has no further obligation
to pay or reimburse Executive for any such expenses. Such payment shall be paid
on the date of the first regular payroll that is at least five (5) business days
after the Start Date.

4. Confidentiality, Ownership of Confidential Information and Inventions.

(a) Receipt of Confidential Information. Executive’s employment by the Company
creates a relationship of confidence and trust between Executive and the Company
with respect to certain information applicable to the business of the Company
and its clients or customers. Executive acknowledges that during Executive’s
employment by the Company and as a result of the confidential relationship with
the Company established thereby, Executive shall be receiving Confidential
Information and that the Confidential Information is a highly valuable asset of
the Company.

(b) Nondisclosure. During Executive’s employment with the Company and at all
times thereafter, regardless of the reason for the termination of such
employment, Executive shall retain in strict confidence and shall not use for
any purpose whatsoever or divulge, disseminate, or disclose to any third party
(other than in the furtherance of the business purposes of the Company, as
determined by the Executive in good faith) all Confidential Information, all of
which is deemed confidential and proprietary. Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement limits the
Employee’s ability to communicate with or participate in any investigation or
proceeding regarding possible violations of U.S. Federal securities laws that
may be conducted by the U.S. Securities and Exchange Commission, the U.S.
Department of Justice, the U.S. Consumer Financial Protection Bureau or the U.S.
Commodity Futures Trading Commission.

(c) Disclosure. Executive shall inform the Company in writing promptly and fully
of all Inventions made or conceived by him, setting forth in detail a
description of the Invention, the procedures used and the results achieved.
Executive agrees to keep and maintain adequate and current records (in the form
of notes, sketches, drawings and in any other form that may be required by the
Company) of all Inventions, which records shall be available to and remain the
sole property of the Company at all times.

(d) Ownership; Cooperation. All Confidential Information and Inventions shall be
and remain the sole property of the Company. Executive promptly shall execute
and deliver to the Company any instruments reasonably deemed necessary by it to
effect disclosure and assignment of all Inventions to the Company including,
without limitation, assignment agreements reasonably

 

3



--------------------------------------------------------------------------------

satisfactory to the Company. Upon request of the Company, during and after
Executive’s employment with the Company, Executive shall execute patent,
copyright, trademark, mask work or other applications and any other instruments
deemed necessary by the Company for the prosecution of such patent applications
or the acquisition of letters patent or registration of copyrights, trademarks
or mask works in the United States and foreign countries based on such
Inventions, provided, however, that if Executive incurs any expenses in
connection with the foregoing obligation after Executive’s employment with the
Company is terminated, the Company shall compensate Executive at a reasonable
rate for the time actually spent by Executive at the Company’s request in
satisfying such obligation.

(e) Works for Hire. To the extent the Inventions consist of original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment and which are protectable by copyright,
Executive acknowledges that all such original works of authorship are “works for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

5. Covenants-Not-to-Compete. In consideration of Executive’s continued
employment as an executive of the Company and in consideration of the Company’s
obligations contained in this Agreement, including, without limitation, its
agreeing to provide the equity grant specified in Section 3(f), and because
Executive shall have access to Confidential Information, including, without
limitation, Trade Secrets, Executive hereby covenants as follows (as used in
this Section the term “Company” includes Gogo LLC and its Affiliates):

(a) Covenants. Without the prior written consent of the Board, (x) during
Executive’s employment with the Company and (y) for one (1) year after leaving
the employment of the Company, whether voluntarily or involuntarily, Executive
shall not directly or indirectly, personally, by agency, as an employee,
independent contractor, officer or director, through a corporation, partnership,
limited liability company, or by any other artifice or device:

(i) Own, manage, operate, control, work for, provide services to, employ, have
any financial interest in, consult to, lend Executive’s name to or engage in any
capacity in any enterprise, business, company or other entity (whether existing
or newly established) engaged in a Competitive Business, whether in anticipation
of monetary compensation or otherwise;

(ii) hire, solicit or otherwise induce any current or former employee of the
Company or any of its Affiliates or any person otherwise engaged by the Company
or any of its Affiliates as an independent contractor or consultant to terminate
his or her employment or service with the Company or such Affiliate or to engage
in any Competitive Business, or intentionally interfere with the relationship of
the Company or any of its Affiliates with any such employee or former employee
or other person, it being understood that a general advertisement of employment
opportunities to which a current or former employee of the Company or any of its
Affiliates responds shall not constitute solicitation or inducement for purposes
of this Section 5(a)(ii);

(iii) Solicit or service in any way in connection with or relating to a
Competitive Business, on behalf of Executive or on behalf of or in conjunction
with others, any supplier, client or customer, or prospective supplier, client,
or customer who has been solicited or serviced by the Company or any of its
Affiliates within the twelve (12) month period preceding Executive’s last day of
employment with the Company, or induce any customer, client, prospective
customer or client, vendor or strategic partner of the Company or any of its
Affiliates to terminate or negatively alter his, her or its relationship with
the Company or any of its Affiliates,; or

 

4



--------------------------------------------------------------------------------

(iv) Assist others in doing anything prohibited by clause (i), (ii) or
(iii) above. Due to the global nature of the Company’s business and its
competition there is no applicable geographic restriction on the covenants set
forth herein. The covenants in this Section 5(a) shall be specifically
enforceable. However, the covenants in this Section 5(a) shall not be construed
to prohibit the ownership of not more than one percent of the equity of any
publicly-held entity engaged in direct competition with the Company, so long as
Executive is not otherwise engaged with such entity in any of the other
activities specified in Section 5(a)(i) through (iv) above.

(b) Reformation and/or Severability of Covenants. If a court determines that any
of the foregoing covenants is an unenforceable restriction, the court is
authorized and requested to revise such provision to include the maximum
restriction allowed under applicable law. If any provision of this Agreement is
determined to be in violation of any law, rule or regulation or otherwise
unenforceable, and cannot be modified to be enforceable, such determination
shall not affect the validity of any other provision of this Agreement, and such
other provisions shall remain in full force and effect. Each provision,
paragraph and subparagraph of this Agreement is severable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

(c) Acknowledgment. Executive acknowledges that the covenants made by Executive
in this Agreement are intended to protect the legitimate business interests of
the Company and not to prevent or interfere with Executive’s ability to earn a
living. Executive further understands that the Company may, in its sole
discretion, permit Executive to engage in certain work or activity described in
Section 5, if and only if Executive provides the Company with written evidence
satisfactory to the Company, including assurances from any new employer or
entity, that the contribution of Executive’s knowledge to that work or activity
will not cause Executive to disclose, base judgment upon or use the Company’s
Confidential Information, or any other assurances as may be requested by the
Company in its discretion. Executive agrees that he will not engage in such work
or activity unless and until Executive receives written consent from the
Company.

6. Injunctive Relief; Legal Fees. If Executive violates any of the provisions of
Section 4 or 5 hereof (the “Applicable Sections”), the Company shall be entitled
to seek and, if awarded by a court or arbitrator, obtain immediate and permanent
injunctive relief in addition to all other rights and remedies it may have, it
being agreed that a violation of the Applicable Sections would cause the Company
irreparable harm, and the damages which the Company would sustain upon such
violation are difficult or impossible to ascertain in advance.

7. No Conflict. Executive represents and warrants to the Company that
(a) Executive has not signed any employment agreement, confidentiality
agreement, non-competition covenant or the like with any other employer and
(b) Executive’s employment with the Company will not violate any other agreement
or arrangement Executive has or may have had with any other former employer.
Executive covenants that under no circumstances shall Executive disclose to the
Company or use for the benefit of the Company any confidential or proprietary
information of any former employer or other third party, and Executive shall
hold all such information in confidence, and shall comply with the terms of any
and all applicable agreements between Executive and the third party with respect
to such information.

 

5



--------------------------------------------------------------------------------

8. Termination. Executive and the Company each acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or without cause, pursuant to the following:

(a) Termination by the Company Without Cause. Upon thirty (30) days’ written
notice to Executive, or at the Company’s discretion, pay in lieu of notice;

(b) Disability. Upon thirty (30) days’ written notice to Executive, or at the
Company’s discretion, pay in lieu of notice, if Executive is prevented from
performing Executive’s duties by reason of illness or incapacity for a
continuous period of 120 days;

(c) Death. Immediately upon the death of Executive; or

(d) Termination by the Company for Cause. Immediately upon a showing of “Cause”,
which for purposes of this Agreement shall mean Executive’s (1) willful gross
misconduct or gross or persistent negligence in the discharge of his duties;
(2) act of dishonesty or willful concealment; (3) breach of his fiduciary duty
or duty of loyalty to the Company; (4) a material breach of Section 4 or 5
hereof; (5) any other material breach by Executive of this Agreement, which
breach has not been cured by Executive within thirty (30) days after written
notice of such breach is given to Executive by the Company; (6) commission of
once or more acts of substance abuse which are materially injurious to the
Company; (7) commission of a criminal offense involving money or other property
of the Company (excluding traffic or other similar violations); or
(8) commission of a criminal offense that would, if committed in the State of
Illinois, constitute a felony under the laws of the State of Illinois or the
United States of America. For purposes of this Agreement, an act or failure to
act shall be considered “willful” only if done or failed to be done by Executive
intentionally or in bad faith.

(e) Voluntary Resignation. Executive may terminate Executive’s employment under
this Agreement upon thirty (30) days’ written notice to the Company. The
Company, at its discretion, may waive the thirty (30) day notice requirement,
and in such event shall be required to make any payments in lieu of notice.

(f) Termination by the Executive for Good Reason. Upon written notice by the
Executive to the Company of a termination for “Good Reason”, which for purposes
of this Agreement shall mean the occurrence of any of the following events,
without the written consent of the Executive, (i) a diminution in Executive’s
Base Salary beyond what is permitted by Section 3(a) or Target Bonus; (ii) a
diminution in Executive’s duties, authority, or responsibilities; or
(iii) relocation of the Company’s headquarters outside the Chicago metropolitan
area. In the event that Executive believes that circumstances constituting “Good
Reason” have occurred and Executive wishes to terminate his employment as a
result of such occurrence, Executive must provide the Company written notice
within 90 days from the initial existence of the occurrence. If within 30 days
following the Company’s receipt of such notice it corrects the circumstances
constituting “Good Reason,” then Executive shall not be entitled to terminate
his employment under this Section 8(f) as a result of such circumstances.
Furthermore, Executive shall not be entitled to terminate his employment under
this Section 8(f) as a result of any circumstances constituting “Good Reason”
unless his resignation occurs within 30 days following the expiration of the
Company’s cure period.

 

6



--------------------------------------------------------------------------------

9. Termination Benefits.

(a) Upon any termination, the Company’s obligation to make payments hereunder
shall cease upon such termination, except the Company shall pay Executive
(i) any salary earned but unpaid prior to termination, (ii) any business
expenses incurred but not reimbursed as, of the date of termination, and
(iii) any award under the annual bonus program referred to in Section 3(a) that
has been approved by the Compensation Committee of Parent’s Board of Directors
but not paid prior to termination. In addition, if Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason,
subject to Executive’s execution and delivery and non-revocation of a general
release of claims in the form attached hereto as Exhibit F, and Executive’s
continued compliance with his obligations under Sections 4 and 5 of this
Agreement, (i) Executive shall be paid a pro rata portion of Executive’s annual
bonus for the fiscal year in which the Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such bonus
which would be due for the full fiscal year by a fraction, the numerator of
which is the number of days during the fiscal year of termination that the
Executive is employed by the Company and the denominator of which is 365)
payable at the same time bonuses for such year are paid to other senior
executives of the Company and (ii) notwithstanding to the contrary any provision
in the Plan or the equity agreements that is less favorable to the Executive,
(A) vesting of equity awards then held by Executive shall continue on the
schedule set forth in the equity award agreement for 12 months following the
termination date and (B) vested options then held by Executive (including
options that vest pursuant to the preceding clause (A)) shall remain exercisable
for the earlier of (I) the 12-month period following the termination date and
(II) the option termination date; provided, that no breach of Section 4 or 5 of
this Agreement shall be deemed to constitute non-compliance with Section 4 or 5
unless such breach is material and, to the extent curable, Executive shall have
failed to cure such material breach under Section 4 or 5 of this Agreement
within 30 days of receiving written notice from the Company of such material
breach; and provided, further, that payment of any pro rata bonus pursuant to
clause (i), vesting of equity awards and option exercises shall be suspended
during such 30 day cure period.

(b) Survival of Obligations. Executive’s obligations pursuant to Sections 4 and
5 shall survive the expiration of the term of Executive’s employment under this
Agreement or any early termination thereof

(c) Returns. Upon termination of Executive’s employment under this Agreement, or
as otherwise requested by the Company, immediately upon the Company’s request,
Executive shall return to the Company all Company files, notes, business plans
and forecasts, financial information, computer-recorded information, tangible
property including computers, software, credit cards, entry cards,
identification badges, cell phones, pager, keys, tools, equipment and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof),

10. Notices. All notices, reports, records or other communications which are
required or permitted to be given to the parties under this Agreement shall be
sufficient in all respects if

 

7



--------------------------------------------------------------------------------

given in writing and delivered in person, by telecopy, by overnight courier, or
by registered or certified mail, postage prepaid, return receipt requested, to
the receiving party at the address listed on the first page of this Agreement,
or to such other address as such party may have given to the other by notice
pursuant to this Section 10.

In the case of any such communications to the Company, such communications shall
also be delivered to the Board of Directors. Notice shall be deemed given on the
date of delivery, in the case of personal delivery or telecopy, or on the
delivery or refusal date, as specified on the return receipt, in the case of
overnight courier or registered or certified mail.

11. Further Assurances. The parties shall cooperate fully with each other and
execute such further instruments, documents and agreements, and shall give such
further written assurances, as may be reasonably requested by one another to
better evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intent and purposes of this Agreement.
Without limiting the generality of the foregoing, Executive shall cooperate
fully in assisting the Company to comply with contractual obligations of the
Company to third parties regarding Inventions, Trade Secrets and copyrights.

12. Waiver of Breach. A waiver by the Company of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. Any action pursuant to
Section 4 or 5 above may be brought in the Courts in the State of Illinois, and
by execution of this Agreement, Executive irrevocably submits to such
jurisdiction.

14. Arbitration.

(a) Any dispute arising in connection with this Agreement or Executive’s
employment with the Company, except for equitable or injunctive actions pursuant
to Section 4 or 5 above, or claims by Executive for workers’ compensation,
unemployment compensation or benefits under a Company benefits plan, shall be
submitted to final and binding arbitration. Judgment upon any award rendered by
arbitration may be entered in any court having jurisdiction thereof

(b) The arbitrator shall be selected by the mutual agreement of the parties. Any
arbitrator selected shall be a professional having at least ten years of
experience in labor or employment related practice areas. If the amount in
dispute exceeds $250,000, the parties shall select, by mutual agreement, a panel
of three arbitrators, rather than one arbitrator, to resolve the dispute.

(c) The arbitration shall be conducted in Chicago, Illinois (unless the
corporate headquarters of the Company shall have been moved to another location,
in which case the arbitration shall be conducted in such location). Reasonable
discovery shall be permitted as determined by the arbitrator or arbitrators.
Both parties to an arbitration shall have the right to be represented by
counsel. The attorneys’ fees and costs of the arbitrator and arbitration
proceedings are to be shared equally between the parties, and all other costs
and attorneys’ fees are to be paid by the party incurring such costs and fees.

(d) Except as otherwise provided herein, this arbitration procedure is the
exclusive remedy for any contractual, non-contractual or statutory claim of any
kind, including claims arising under

 

8



--------------------------------------------------------------------------------

federal, state and local statutory law, including, but not limited to, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.; Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Illinois Human Rights Act, 75 ILCS §
5/1-101 et seq.; and common law or equitable claims alleging breach of contract,
defamation, fraud, outrageous conduct, promissory estoppel, violation of public
policy, wrongful discharge or any other tort, contract or equitable theory.
Executive agrees to exhaust any and all internal dispute resolution procedures
established by the Company prior to pursuing arbitration under this Agreement.

15. Severability. If any provision of this Agreement shall be held by any Court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the enforceability of all other provisions
of this Agreement shall be unimpaired.

16. Binding Agreement. Executive shall not delegate or assign any of Executive’s
rights or obligations under this Agreement. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by Executive, the Company and Parent and the Company’s and Parent’s
successors and assigns; provided, however, that the Company may not assign this
Agreement to any other person or entity without the prior written consent of
Executive except in connection with a sale, assignment or other transfer by the
Company or Parent of all or a substantial portion of its assets or business, in
each of which events assignment of this Agreement is expressly permitted without
the consent of Executive.

17. Merger; Amendment. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and no other statement,
representation, warranty or covenant has been made by either party except as
expressly set forth herein. This Agreement may be amended at any time, provided
that such amendment is in writing and is signed by each of the parties.

18. Nature of Employment. EXECUTIVE IS EMPLOYED WITH THE COMPANY FOR NO SPECIFIC
TERM OF EMPLOYMENT, AND IS EMPLOYED AT THE WILL OF THE COMPANY. NOTHING IN THIS
AGREEMENT SHALL IN ANY WAY RESTRICT EXECUTIVE’S RIGHT OR THE RIGHT OF THE
COMPANY TO TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR FOR
NO REASON, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.

19. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under the separation
pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii), as
short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), or another
applicable exemption under Section 409A of the Code or the Treasury Regulations
promulgated thereunder. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment” or similar terms, such terms shall be
deemed to refer

 

9



--------------------------------------------------------------------------------

to Executive’s “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, if Executive is
a “specified employee,” as defined in Section 409A of the Code, as of the date
of Executive’s separation from service, then to the extent any amount payable
under this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death. Any reimbursement payable to Executive pursuant to
this Agreement shall be conditioned on the submission by Executive of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive promptly following receipt
of such expense reports, but in no event later than the last day of the calendar
year following the calendar year in which Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit. Each installment payment hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code. Whenever a provision under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

20. Definitions. In addition to terms defined above and elsewhere in this
Agreement, the following terms shall have the meanings set forth below:

“Affiliate” means (i) any parent or subsidiary of the Company and (ii) any
person or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with, the
Company. For purposes of this definition, the terms “controls,” “is controlled
by” or “is under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

“Air-to-Ground Communication” means (i) data and/or voice communications
directly or indirectly between an aircraft and the ground, including
communications between an aircraft and the ground transmitted in whole or in
part by satellite, (ii) data and/or voice communications within an aircraft,
including all communications to or from the cabin and/or the cockpit of an
aircraft, (iii) any and all related products and services including without
limitation in-flight entertainment and (iv) any and all products and services
directly supportive thereof. For the avoidance of doubt, Air-to-Ground
Communications does not include communications by satellite that do not involve
communication to or from an aircraft.

“Competitive Business” means any business engaged in (i) providing Air-to-Ground
Communications, (ii) assembling, manufacturing, installing or selling equipment
involved in or relating to Air-to-Ground Communications or (iii) any other
business or activities that are materially in competition with any other
businesses in which the Company or any of its Affiliates materially engages in
during Executive’s employment or is actively contemplating entering into during
Executive’s employment. For purposes of this Agreement, in the event that a

 

10



--------------------------------------------------------------------------------

Competitive Business includes an organization with separate and distinct
business units, to the extent possible, and upon the written approval of the
Board, the term Competitive Business may be limited to only those business
units(s) or persons of the Competitive Business that are engaged in, related to
or become engaged in, or related to the business of Air-to-Ground
Communications.

“Confidential Information” means all information relating to the Company, its
Affiliates and their respective customers and suppliers reasonably considered by
the Company or its Affiliates to be confidential and proprietary including,
without limitation, (a) business plans, research, development and marketing
strategies, customer names and lists, product and service prices and lines,
processes, designs, formulae, methods, financial information, costs and supplies
and (b) the Trade Secrets (as defined below). Confidential Information may
include information which has been acquired or created by Executive or has
otherwise become known to Executive through Executive’s employment with Company.
Confidential Information may also include information belonging to the Company’s
clients, customers or suppliers. “Confidential Information” shall not include
the foregoing that is or becomes (i) in the public domain other than through
acts by Executive, (ii) already lawfully in Executive’s possession at the time
of disclosure by the Company as evidenced by Executive’s written records,
(iii) disclosed to Executive by a third party who is not prohibited from
disclosing the information pursuant to any fiduciary, contractual or other duty
to any person or (iv) required by law, rule, regulation or court order to be
disclosed.

“Inventions” means discoveries, concepts, ideas, methods, formulae, techniques,
developments, know-how, inventions and improvements, whether or not patentable
or registrable under patent, copyright or similar statutes, related to the
Company’s business that is conceived of or made by Executive during Executive’s
employment by the Company, whether before, during or after business hours, or
with the use of the Company’s facilities, materials or personnel, either solely
or jointly with others, including, without limitation, existing and planned
products and services and future products and services of the Company and its
Affiliates.

“Trade Secrets” means any and all technology and information relating to the
Company’s and its Affiliates’ business or their respective patents, methods,
formulae, software, know-how, designs, products, processes, services, research
development, inventions, systems, engineering and manufacturing which have been
designated as secret or confidential or are the subject of efforts that are
reasonable under the circumstances to maintain their secrecy or confidentiality
and which are sufficiently secret to derive economic value, actual or potential,
from not being generally known to other persons.

[Signature Pages Follows]

 

11



--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first above written,
effective as of the Effective Date.

 

EXECUTIVE:

/s/ Oakleigh Thorne

Oakleigh Thorne

[Signature Pages Continue]



--------------------------------------------------------------------------------

COMPANY: GOGO LLC By:  

/s/ Marguerite M. Elias

Name:   Marguerite M. Elias Title:   Executive Vice President, General Counsel
and Secretary PARENT: GOGO INC. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman



--------------------------------------------------------------------------------

Exhibit A

THE GOGO INC.

2016 OMNIBUS INCENTIVE PLAN

NON-STATUTORY STOCK OPTION

AWARD NOTICE

Oakleigh Thorne

63 Front Street

Millbrook, NY 12545

You have been granted an option to purchase shares of common stock, $0.0001 par
value, of Gogo Inc. (the “Company”), pursuant to the terms and conditions of the
Gogo Inc. 2016 Omnibus Incentive Plan (the “Plan”) and the Stock Option
Agreement (together with this Award Notice, the “Agreement”). Copies of the Plan
and the Stock Option Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.

 

Options:    You have been awarded a non-statutory option to purchase from the
Company 700,000 shares of its common stock, $0.0001 par value (the “Options”),
subject to adjustment as provided in Section 6 of the Agreement. Grant Date:   
March 4, 2018 Exercise Price:    $9.39 per share, subject to adjustment as
provided in Section 6 of the Agreement. Employment Agreement:    To the extent
more favorable to you, the terms and conditions set forth in your Employment
Agreement dated as of March 4, 2018 (“Employment Agreement”) that expressly
apply to the Awards granted pursuant to this Agreement shall supersede the terms
and conditions of the Agreement and the Plan to the extent applicable. Vesting
Schedule:    Except as expressly provided otherwise in your Employment
Agreement, the Options shall vest and become exercisable as follows: (i) 25% of
the Options shall vest on the first anniversary of the Grant Date and (ii) the
remaining 75% of the Options will vest in equal monthly installments over the
three year period beginning immediately following the first anniversary of the
Grant Date, in each case, subject to your continuous employment by the Company
or one of its Affiliates through the applicable vesting date. Expiration Date:
   Except to the extent earlier terminated pursuant to Section 3 of the
Agreement or earlier exercised pursuant to Section 3 of the Agreement, the
Option shall terminate at 5:00 p.m., Central time, on the tenth anniversary of
the Grant Date.

 

1



--------------------------------------------------------------------------------

Gogo Inc. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman

Acknowledgment, Acceptance and Agreement:

By signing this Award Notice to Gogo Inc., you hereby acknowledge receipt of the
Agreement and the Plan, accept the Options granted to me, represents to the
Company that you have read and understood the Agreement and the Plan, agree that
the Options are subject to the terms and conditions of the Agreement and the
Plan and agree to be bound by the terms of the Agreement and the Plan.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND THE AGREEMENT, WHICH
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE OPTIONS.

If you do not execute and deliver this Award Notice within 30 days from the date
of receipt of this Award Notice, the Options will be forfeited.

 

/s/ Oakleigh Thorne

Oakleigh Thorne

3/4/18

Date

 

2



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT (the “Agreement”), dated as of the Grant Date set forth
in the Notice of Grant (as defined below), between Gogo Inc., a Delaware
corporation (the “Company”), and the Participant whose name appears in the
Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1.    Confirmation of Grant, Option Price.

(a)    Confirmation of Grant. The Company hereby evidences and confirms the
grant to the Participant of options to purchase the number of shares of Stock
(the “Options”) set forth in the Gogo Inc. 2016 Omnibus Incentive Plan Stock
Option Grant Notice delivered by the Company to the Participant (the “Notice of
Grant”). The Options are not intended to be incentive stock options under the
U.S. Internal Revenue Code of 1986, as amended. This Agreement is entered into
pursuant to, and the terms of the Options are subject to, the terms and
conditions of the Plan, which is incorporated by reference herein. If there is
any inconsistency between this Agreement and the terms of the Plan, the terms of
the Plan shall govern. The Options shall be considered a Service Award under the
Plan.

(b)    Exercise Price. The Options shall have the Exercise Price set forth in
the Notice of Grant.

2.    Vesting, Exercisability and Exercise.

(a)    Vesting. Except as otherwise provided in Section 3, the Options shall
vest and become exercisable in the amounts and on the vesting dates set forth in
the Notice of Grant, subject to the continuous employment of the Participant
with the Company or a Subsidiary until the applicable vesting date.

(b)    Exercise; Condition to Exercise. Once vested and exercisable in
accordance with the provisions of this Agreement, the Options may be exercised
at any time and from time to time prior to the date such Options terminate
pursuant to Section 3. The Participant may exercise all or a portion of the
Options by giving notice to the Company or a brokerage firm designated or
approved by the Company, in form and substance satisfactory to the Company,
which will state the Participant’s election to exercise the Options and the
number of shares of Stock for which the Participant is exercising Options. The
notice must be accompanied by full payment of the exercise price for the number
of shares of Stock the Participant is purchasing. The Participant may make this
payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) by tendering (either actually or by attestation)
shares of Stock the Participant has owned for at

 

1



--------------------------------------------------------------------------------

least six months (if such holding period is necessary to avoid a charge to the
Company’s earnings); (d) to the extent permitted by law, by instructing a broker
to deliver to the Company the total payment required in accordance with
procedures established by the Company; or (e) by any other method permitted by
the Committee.

(c)    Cashless Exercise. In lieu of tendering the exercise price to the Company
in accordance with Section 2(b), the Participant may elect to perform a
“Cashless Exercise” of the Options, in whole or in part, by surrendering the
Options to the Company, marked “Cashless Exercise” and designating the number of
shares of Stock desired by the Participant out of the total for which Options
are exercisable. The Participant shall thereupon be entitled to receive the
number of shares of Stock having a Fair Market Value equal to the excess of
(i) the then Fair Market Value per share of Stock multiplied by the number of
the shares of Stock into which the Options designated by the Participant would
have been exercisable pursuant to Section 2(b) upon payment of the exercise
price by the Participant over (ii) the exercise price the Participant would have
been required to pay under Section 2(b) in respect of such an exercise.

3.    Termination of Options

(a)    Normal Expiration Date. Unless earlier terminated pursuant to
Section 3(b), the Options shall terminate on the tenth anniversary of the Grant
Date (the “Normal Expiration Date”), if not exercised prior to such date.

(b)    Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, the Option shall be
deemed vested to the extent of the number of Options that would have vested had
the Participant’s Service continued until the next vesting date immediately
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and may thereafter be exercised by the Participant or the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and (ii) the Normal Expiration Date. Any remaining unvested Options
shall immediately be forfeited and canceled effective as of the date of the
Participant’s death or effective date of the Participant’s Termination of
Service due to Disability or Retirement. For purposes of this Agreement,
“Retirement” shall mean a Participant’s Termination of Service with the Company
(other than a

 

2



--------------------------------------------------------------------------------

termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Cause. If a Participant’s employment with the Company is terminated by the
Company for Cause, the Option, whether or not vested, shall terminate
immediately upon such Termination of Service.

(iii) Other Reasons. Except as expressly provided otherwise in the Participant’s
agreement with the Company or any Subsidiary, if a Participant’s employment with
the Company is terminated due to circumstances other than as set forth in
Sections 3(b)(i) or (ii), the Option shall be vested only to the extent it is
vested on the effective date of the Participant’s Termination of Service and may
thereafter be exercised by the Participant until and including the earliest to
occur of (i) the date which is 90 days after the effective date of the
Participant’s Termination of Service, (ii) the date the Participant breaches an
employment, noncompetition, nonsolicitation, confidentiality, inventions or
similar agreement between the Company and the Participant (an “Employment
Agreement”) and (iii) the Normal Expiration Date.

(iv) Death Following Termination. If the Participant dies during the period set
forth in Section 3(b)(i) or (iii), the Option shall be vested only to the extent
it is vested on the date of death and may thereafter be exercised by the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the Normal Expiration Date.

(c)    Change in Control. In the event of a Change in Control, the Options shall
vest or continue and shall have such treatment, as set forth in the Plan.
Notwithstanding anything to the contrary contained in the Plan, “Change in
Control” for purposes of this Agreement shall mean:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in the Company or the combined voting power of the
Company’s then outstanding voting securities, excluding acquisitions by the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto);
or

 

3



--------------------------------------------------------------------------------

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the persons who held equity interests in the
Company immediately prior to such reorganization, merger, consolidation or sale
or the Thorne Affiliates do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

in each case, provided that such event constitutes a “change in control” within
the meaning of Section 409A of the Code.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such proceeding.

4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
exercise of the Options unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the shares and Participant may not
sell the shares of Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

5.    Participant’s Rights with Respect to the Options.

(a)    Restrictions on Transferability. The Options granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, hedged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock underlying the Options
unless and until shares of Stock are issued to the Participant upon exercise
thereof.

 

4



--------------------------------------------------------------------------------

6.    Adjustments. The number, class and Exercise Price of the shares of Stock
covered by the Options shall be adjusted by the Committee to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as the Board determines in its
sole discretion.

7.    Miscellaneous.

(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

(b)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d)    Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of the
Options as may be necessary in the opinion of the Employer to satisfy tax
withholding required under the laws of any country, state, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. The Company may require the recipient of the shares of Stock to remit
to the Company an amount in cash sufficient to satisfy the amount of taxes
required to be withheld as a condition to the issuance of such shares. The
Committee may, in its discretion, require the Participant to elect, subject to
such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold or the Participant sell the least number of whole
shares of Stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld.

 

5



--------------------------------------------------------------------------------

(e)    Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Options subject to this Agreement held by such
Participant at the time of such restatement, (b) that the Participant forfeit
some or all of shares of Stock held by the Participant at the time of such
restatement that had been received upon exercise of Options subject to this
Agreement during the twelve-month period (or such other period as determined by
the Committee) prior to the financial restatement, and (c) that the Participant
pay to the Company in cash all or a portion of the proceeds that the Participant
realized from the sale of shares of Stock that had been received upon exercise
of any Options subject to this Agreement within the period commencing twelve
months (or such other period as determined by the Committee) prior to the
financial restatement. The Company may also cancel or reduce, or require a
Participant to forfeit and disgorge to the Company or reimburse the Company for,
any Options granted or vested and any gains earned or accrued, due to the
vesting or exercise of Options or sale of any Stock acquired upon exercise of an
Option, to the extent permitted or required by, or pursuant to any Company
policy implemented as required by, applicable law, regulation or stock exchange
rule as from time to time may be in effect (including but not limited to The
Dodd–Frank Wall Street Reform and Consumer Protection Act and regulations and
stock exchange rules promulgated pursuant to or as a result of such Act).

(f)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Options is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and (e) that the future value of the Stock is
unknown and cannot be predicted with certainty.

 

6



--------------------------------------------------------------------------------

(h)    Employee Data Privacy. By entering into this Agreement and accepting the
Options evidenced hereby, the Participant: (a) authorizes the Company, the
Participant’s employer, if different, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its affiliates any information and data the Company requests in order to
facilitate the grant of the Award and the administration of the Plan; (b) waives
any data privacy rights the Participant may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.

(i)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Options via Company website, email or other electronic delivery.

(j)    Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

Exhibit B

THE GOGO INC.

2016 OMNIBUS INCENTIVE PLAN

NON-STATUTORY STOCK OPTION

AWARD NOTICE

Oakleigh Thorne

63 Front Street

Millbrook, NY 12545

You have been granted an option to purchase shares of common stock, $0.0001 par
value, of Gogo Inc. (the “Company”), pursuant to the terms and conditions of the
Gogo Inc. 2016 Omnibus Incentive Plan (the “Plan”) and the Stock Option
Agreement (together with this Award Notice, the “Agreement”). Copies of the Plan
and the Stock Option Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.

 

Options:    You have been awarded a non-statutory option to purchase from the
Company 86,750 shares of its common stock, $0.0001 par value (the “Options”),
subject to adjustment as provided in Section 6 of the Agreement. Grant Date:   
March 4, 2018 Exercise Price:    $9.39 per share, subject to adjustment as
provided in Section 6 of the Agreement. Employment Agreement:        To the
extent more favorable to you, the terms and conditions set forth in your
Employment Agreement dated as of March 4, 2018 (“Employment Agreement”) that
expressly apply to the Awards granted pursuant to this Agreement shall supersede
the terms and conditions of the Agreement and the Plan to the extent applicable.
Vesting Schedule:    Except as expressly provided otherwise in your Employment
Agreement, the Options shall vest and become exercisable as follows: in four
equal annual installments on each of the first through fourth anniversaries of
the Grant Date, in each case, subject to your continuous employment by the
Company or one of its Affiliates through the applicable vesting date. Expiration
Date:    Except to the extent earlier terminated pursuant to Section 3 of the
Agreement or earlier exercised pursuant to Section 3 of the Agreement, the
Options shall terminate at 5:00 p.m., Central time, on the tenth anniversary of
the Grant Date.

 

1



--------------------------------------------------------------------------------

Gogo Inc. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman

Acknowledgment, Acceptance and Agreement:

By signing this Award Notice to Gogo Inc., you hereby acknowledge receipt of the
Agreement and the Plan, accept the Options granted to me, represents to the
Company that you have read and understood the Agreement and the Plan, agree that
the Options are subject to the terms and conditions of the Agreement and the
Plan and agree to be bound by the terms of the Agreement and the Plan.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND THE AGREEMENT, WHICH
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE OPTIONS.

If you do not execute and deliver this Award Notice within 30 days from the date
of receipt of this Award Notice, the Options will be forfeited.

 

/s/ Oakleigh Thorne

Oakleigh Thorne

3/4/18

Date

 

2



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT (the “Agreement”), dated as of the Grant Date set forth
in the Notice of Grant (as defined below), between Gogo Inc., a Delaware
corporation (the “Company”), and the Participant whose name appears in the
Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1.    Confirmation of Grant, Option Price.

(a)    Confirmation of Grant. The Company hereby evidences and confirms the
grant to the Participant of options to purchase the number of shares of Stock
(the “Options”) set forth in the Gogo Inc. 2016 Omnibus Incentive Plan Stock
Option Grant Notice delivered by the Company to the Participant (the “Notice of
Grant”). The Options are not intended to be incentive stock options under the
U.S. Internal Revenue Code of 1986, as amended. This Agreement is entered into
pursuant to, and the terms of the Options are subject to, the terms and
conditions of the Plan, which is incorporated by reference herein. If there is
any inconsistency between this Agreement and the terms of the Plan, the terms of
the Plan shall govern. The Options shall be considered a Service Award under the
Plan.

(b)    Exercise Price. The Options shall have the Exercise Price set forth in
the Notice of Grant.

2.    Vesting, Exercisability and Exercise.

(a)    Vesting. Except as otherwise provided in Section 3, the Options shall
vest and become exercisable in the amounts and on the vesting dates set forth in
the Notice of Grant, subject to the continuous employment of the Participant
with the Company or a Subsidiary until the applicable vesting date.

(b)    Exercise; Condition to Exercise. Once vested and exercisable in
accordance with the provisions of this Agreement, the Options may be exercised
at any time and from time to time prior to the date such Options terminate
pursuant to Section 3. The Participant may exercise all or a portion of the
Options by giving notice to the Company or a brokerage firm designated or
approved by the Company, in form and substance satisfactory to the Company,
which will state the Participant’s election to exercise the Options and the
number of shares of Stock for which the Participant is exercising Options. The
notice must be accompanied by full payment of the exercise price for the number
of shares of Stock the Participant is purchasing. The Participant may make this
payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) by tendering (either actually or by attestation)
shares of Stock the Participant has owned for at

 

1



--------------------------------------------------------------------------------

least six months (if such holding period is necessary to avoid a charge to the
Company’s earnings); (d) to the extent permitted by law, by instructing a broker
to deliver to the Company the total payment required in accordance with
procedures established by the Company; or (e) by any other method permitted by
the Committee.

(c)    Cashless Exercise. In lieu of tendering the exercise price to the Company
in accordance with Section 2(b), the Participant may elect to perform a
“Cashless Exercise” of the Options, in whole or in part, by surrendering the
Options to the Company, marked “Cashless Exercise” and designating the number of
shares of Stock desired by the Participant out of the total for which Options
are exercisable. The Participant shall thereupon be entitled to receive the
number of shares of Stock having a Fair Market Value equal to the excess of
(i) the then Fair Market Value per share of Stock multiplied by the number of
the shares of Stock into which the Options designated by the Participant would
have been exercisable pursuant to Section 2(b) upon payment of the exercise
price by the Participant over (ii) the exercise price the Participant would have
been required to pay under Section 2(b) in respect of such an exercise.

3.    Termination of Options

(a)    Normal Expiration Date. Unless earlier terminated pursuant to
Section 3(b), the Options shall terminate on the tenth anniversary of the Grant
Date (the “Normal Expiration Date”), if not exercised prior to such date.

(b)    Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, the Option shall be
deemed vested to the extent of the number of Options that would have vested had
the Participant’s Service continued until the next vesting date immediately
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and may thereafter be exercised by the Participant or the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and (ii) the Normal Expiration Date. Any remaining unvested Options
shall immediately be forfeited and canceled effective as of the date of the
Participant’s death or effective date of the Participant’s Termination of
Service due to Disability or Retirement. For purposes of this Agreement,
“Retirement” shall mean a Participant’s Termination of Service with the Company
(other than a

 

2



--------------------------------------------------------------------------------

termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Cause. If a Participant’s employment with the Company is terminated by the
Company for Cause, the Option, whether or not vested, shall terminate
immediately upon such Termination of Service.

(iii) Other Reasons. Except as expressly provided otherwise in the Participant’s
agreement with the Company or any Subsidiary, if a Participant’s employment with
the Company is terminated due to circumstances other than as set forth in
Sections 3(b)(i) or (ii), the Option shall be vested only to the extent it is
vested on the effective date of the Participant’s Termination of Service and may
thereafter be exercised by the Participant until and including the earliest to
occur of (i) the date which is 90 days after the effective date of the
Participant’s Termination of Service, (ii) the date the Participant breaches an
employment, noncompetition, nonsolicitation, confidentiality, inventions or
similar agreement between the Company and the Participant (an “Employment
Agreement”) and (iii) the Normal Expiration Date.

(iv) Death Following Termination. If the Participant dies during the period set
forth in Section 3(b)(i) or (iii), the Option shall be vested only to the extent
it is vested on the date of death and may thereafter be exercised by the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the Normal Expiration Date.

(c)    Change in Control. In the event of a Change in Control, the Options shall
vest or continue and shall have such treatment, as set forth in the Plan.
Notwithstanding anything to the contrary contained in the Plan, “Change in
Control” for purposes of this Agreement shall mean:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in the Company or the combined voting power of the
Company’s then outstanding voting securities, excluding acquisitions by the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto);
or

 

3



--------------------------------------------------------------------------------

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the persons who held equity interests in the
Company immediately prior to such reorganization, merger, consolidation or sale
or the Thorne Affiliates do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

in each case, provided that such event constitutes a “change in control” within
the meaning of Section 409A of the Code.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such proceeding.

4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
exercise of the Options unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the shares and Participant may not
sell the shares of Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

5.    Participant’s Rights with Respect to the Options.

(a)    Restrictions on Transferability. The Options granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, hedged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock underlying the Options
unless and until shares of Stock are issued to the Participant upon exercise
thereof.

 

4



--------------------------------------------------------------------------------

6.    Adjustments. The number, class and Exercise Price of the shares of Stock
covered by the Options shall be adjusted by the Committee to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as the Board determines in its
sole discretion.

7.    Miscellaneous.

(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

(b)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c)    Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d)    Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of the
Options as may be necessary in the opinion of the Employer to satisfy tax
withholding required under the laws of any country, state, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. The Company may require the recipient of the shares of Stock to remit
to the Company an amount in cash sufficient to satisfy the amount of taxes
required to be withheld as a condition to the issuance of such shares. The
Committee may, in its discretion, require the Participant to elect, subject to
such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold or the Participant sell the least number of whole
shares of Stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld.

 

5



--------------------------------------------------------------------------------

(e)    Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Options subject to this Agreement held by such
Participant at the time of such restatement, (b) that the Participant forfeit
some or all of shares of Stock held by the Participant at the time of such
restatement that had been received upon exercise of Options subject to this
Agreement during the twelve-month period (or such other period as determined by
the Committee) prior to the financial restatement, and (c) that the Participant
pay to the Company in cash all or a portion of the proceeds that the Participant
realized from the sale of shares of Stock that had been received upon exercise
of any Options subject to this Agreement within the period commencing twelve
months (or such other period as determined by the Committee) prior to the
financial restatement. The Company may also cancel or reduce, or require a
Participant to forfeit and disgorge to the Company or reimburse the Company for,
any Options granted or vested and any gains earned or accrued, due to the
vesting or exercise of Options or sale of any Stock acquired upon exercise of an
Option, to the extent permitted or required by, or pursuant to any Company
policy implemented as required by, applicable law, regulation or stock exchange
rule as from time to time may be in effect (including but not limited to The
Dodd–Frank Wall Street Reform and Consumer Protection Act and regulations and
stock exchange rules promulgated pursuant to or as a result of such Act).

(f)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Options is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and (e) that the future value of the Stock is
unknown and cannot be predicted with certainty.

 

6



--------------------------------------------------------------------------------

(h)    Employee Data Privacy. By entering into this Agreement and accepting the
Options evidenced hereby, the Participant: (a) authorizes the Company, the
Participant’s employer, if different, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its affiliates any information and data the Company requests in order to
facilitate the grant of the Award and the administration of the Plan; (b) waives
any data privacy rights the Participant may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.

(i)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Options via Company website, email or other electronic delivery.

(j)    Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

Exhibit C

GOGO INC.

2016 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT

NOTICE OF GRANT

Oakleigh Thorne

63 Front Street

Millbrook, NY 12545

You have been granted a number of restricted stock units set forth below,
representing the right to receive shares of common stock of Gogo Inc. (the
“Company”), pursuant to the terms and conditions of the Gogo Inc. 2016 Omnibus
Incentive Plan (the “Plan”) and the Restricted Stock Unit Agreement (together
with this Notice of Grant, the “Agreement”). Copies of the Plan and the
Restricted Stock Unit Agreement are attached hereto and incorporated herein in
their entirety. Capitalized terms not defined herein shall have the meanings
specified in the Plan or the Agreement.

 

Restricted Stock Units:    You have been awarded 13,250 restricted stock units
representing the right to receive 13,250 shares of the Company’s common stock,
$0.0001 par value (the “RSUs”), subject to adjustment as provided in Section 6
of the Agreement. Grant Date:    March 4, 2018 Employment Agreement:        To
the extent more favorable to you, the terms and conditions set forth in your
Employment Agreement dated as of March 4, 2018 (“Employment Agreement”) that
expressly apply to the Awards granted pursuant to this Agreement shall supersede
the terms and conditions of the Agreement and the Plan to the extent applicable.
Vesting Schedule:    Except as expressly provided otherwise in your Employment
Agreement, the RSUs shall vest as follows: in four equal annual installments on
each of the first through fourth anniversaries of the Grant Date, in each case,
subject to your continuous employment by the Company or one of its Affiliates
through the applicable vesting date.

 

1



--------------------------------------------------------------------------------

Gogo Inc. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman

Acknowledgment, Acceptance and Agreement:

By signing this Award Notice to Gogo Inc., you hereby acknowledge receipt of the
Agreement and the Plan, accept the RSUs granted to me, represents to the Company
that you have read and understood the Agreement and the Plan, agree that the
RSUs are subject to the terms and conditions of the Agreement and the Plan and
agree to be bound by the terms of the Agreement and the Plan. ACCORDINGLY,
PLEASE BE SURE TO READ ALL OF THE PLAN AND THE AGREEMENT, WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THE RSUs.

If you do not execute and deliver this Award Notice within 30 days from the date
of receipt of this Award Notice, the RSUs will be forfeited.

 

/s/ Oakleigh Thorne

Oakleigh Thorne

3/4/18

Date

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth in the Notice of Grant (as defined below), by and between Gogo Inc., a
Delaware corporation (the “Company”), and the participant whose name appears in
the Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) specified in the Gogo Inc.
2016 Omnibus Incentive Plan Restricted Stock Unit Grant Notice delivered by the
Company to the Participant (the “Notice of Grant”). This Agreement is
subordinate to, and the terms and conditions of the Restricted Stock Units
granted hereunder are subject to, the terms and conditions of the Plan, which
are incorporated by reference herein. If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern. The
Restricted Stock Units shall be considered Service Awards under the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, if at all in the amount(s), and on the vesting
date(s) set forth in the Notice of Grant (each, a “Vesting Date”), subject to
the continued employment of the Participant by the Company or any Subsidiary
thereof through such date.

(b) Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, prior to the Vesting
Date, the Restricted Stock Units shall be deemed vested to the extent of the
number of Restricted Stock Units that would have vested had the Participant’s
Service continued until the next Vesting Date immediately following the date of
the Participant’s death or the effective date of the Participant’s Termination
of Service due to Disability or Retirement. Any remaining unvested Restricted
Stock Units shall immediately be forfeited and canceled effective as of the date
of the Participant’s death or effective date of the Participant’s Termination of
Service due to Disability or Retirement. For purposes of this Agreement,
“Retirement” shall mean a Participant’s Termination of Service with the Company
(other than a termination for Cause) occurring on or after the date on which
either (x) the Participant reaches the age of 65 or (y) the Participant’s age
plus years of service equal seventy-five (75) (as determined by the Committee in
its sole discretion).

 

1



--------------------------------------------------------------------------------

(ii) Other Terminations. Except as expressly provided otherwise in the
Participant’s agreement with the Company or any Subsidiary, if a Participant’s
employment with the Company is terminated due to circumstances other than as set
forth in Section 2(b)(i) the Restricted Stock Units shall be vested only to the
extent they are vested as of the effective date of the Participant’s Termination
of Service, and all unvested Restricted Stock Units shall be forfeited and
cancelled, as of such effective date.

(c) Change in Control. In the event of a Change in Control, then the Restricted
Stock Units shall vest or continue and shall have such treatment, as set forth
in the Plan. Notwithstanding anything to the contrary contained in the Plan,
“Change in Control” for purposes of this Agreement shall mean:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in the Company or the combined voting power of the
Company’s then outstanding voting securities, excluding acquisitions by the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto);
or

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the persons who held equity interests in the
Company immediately prior to such reorganization, merger, consolidation or sale
or the Thorne Affiliates do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

in each case, provided that such event constitutes a “change in control” within
the meaning of Section 409A of the Code.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such proceeding.

 

2



--------------------------------------------------------------------------------

(d) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, subject to Section 15(m) of the Plan, the Committee, in its
sole discretion, may accelerate the vesting with respect to any Restricted Stock
Units under this Agreement, at such times and upon such terms and conditions as
the Committee shall determine.

3. Settlement of Restricted Stock Units. Subject to Section 7(d), the Company
shall deliver to the Participant one share of Stock (or the value thereof) in
settlement of each outstanding Restricted Stock Unit that has vested as provided
in Section 2 on the first to occur of (i) the Vesting Date (or within 30 days
thereafter) or (ii) a Change in Control in which the Restricted Stock Units do
not continue, in each case, as determined by the Committee in its sole
discretion (A) in Stock by either, (x) issuing one or more certificates
evidencing the Stock to the Participant or (y) registering the issuance of the
Stock in the name of the Participant through a book entry credit in the records
of the Company’s transfer agent, (B) by a cash payment equal to the Fair Market
Value of the Stock on the settlement date or (C) in the event of settlement upon
a Change in Control, a cash payment equal to the Change in Control Price,
multiplied by the number of vested Restricted Stock Units. No fractional shares
of Stock shall be issued in settlement of Restricted Stock Units. Fractional
Restricted Stock Units shall be settled through a cash payment equal to the Fair
Market Value of the Stock on the settlement date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

5. Participant’s Rights with Respect to the Restricted Stock Units.

(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

 

3



--------------------------------------------------------------------------------

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.

6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any extraordinary dividend, stock dividend, stock split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Restricted Stock Units under the Plan as may be necessary in
the opinion of the Employer to satisfy tax withholding required under the laws
of any country, state, city or other jurisdiction, including but not limited to
income taxes, capital gains taxes, transfer taxes, and social security
contributions that are required by law to be withheld. The Company may

 

4



--------------------------------------------------------------------------------

require the recipient of shares of Stock or the cash, as applicable, to remit to
the Company an amount in cash sufficient to satisfy the amount of taxes required
to be withheld as a condition to the issuance of shares or payment of cash in
settlement of the Restricted Stock Units. The Committee may, in its discretion,
require the Participant, or permit the Participant to elect, subject to such
conditions as the Committee shall impose, to meet such obligations by having the
Company withhold or sell the least number of whole shares of Stock having a Fair
Market Value sufficient to satisfy all or part of the amount required to be
withheld. The Company may defer settlement until such requirements are
satisfied.

(e) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Restricted Stock Units subject to this Agreement held
by such Participant at the time of such restatement, (b) that the Participant
forfeit some or all of shares of Stock held by the Participant at the time of
such restatement that had been received in settlement of Restricted Stock Units
subject to this Agreement during the twelve-month period (or such other period
as determined by the Committee) prior to the financial restatement, and (c) that
the Participant pay to the Company in cash all or a portion of the proceeds that
the Participant realized from the sale of shares of Stock that had been received
in settlement of any Restricted Stock Units subject to this Agreement within the
period commencing twelve months (or such other period as determined by the
Committee) prior to the financial restatement. The Company may also cancel or
reduce, or require a Participant to forfeit and disgorge to the Company or
reimburse the Company for, any Restricted Stock Units granted or vested and any
gains earned or accrued, due to the vesting or settlement of Restricted Stock
Units or sale of any Stock acquired in settlement of a Restricted Stock Unit, to
the extent permitted or required by, or pursuant to any Company policy
implemented as required by, applicable law, regulation or stock exchange rule as
from time to time may be in effect (including but not limited to The Dodd–Frank
Wall Street Reform and Consumer Protection Act and regulations and stock
exchange rules promulgated pursuant to or as a result of such Act).

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

 

5



--------------------------------------------------------------------------------

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, email or other
electronic delivery.

(j) Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
Restricted Stock Units upon his or her “separation from service” within the
meaning of Section 409A of the Code, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code, such settlement
will be delayed until the earlier of: (a) the date that is six months following
the Participant’s Termination of Service and (b) the Participant’s death.
Notwithstanding anything to the contrary in this Agreement, if settlement is to
occur upon a Termination of Service other than due to death or Disability and
the Participant is a Specified Employee and the Units are a Specified Award, to
the extent necessary to comply with, and avoid imposition on the Participant of
any additional tax or interest imposed under, Section

 

6



--------------------------------------------------------------------------------

409A of the Code, settlement shall instead occur on the first business day
following the six-month anniversary of the Participant’s Termination of Service
(or, if earlier, upon the Participant’s death), or as soon thereafter as
practicable (but no later than 90 days thereafter).

(k) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

Exhibit D

THE GOGO INC.

2016 OMNIBUS INCENTIVE PLAN

PERFORMANCE NON-STATUTORY STOCK OPTION

AWARD NOTICE

Oakleigh Thorne

63 Front Street

Millbrook, NY 12545

You have been granted an option to purchase shares of common stock, $0.0001 par
value, of Gogo Inc. (the “Company”), pursuant to the terms and conditions of the
Gogo Inc. 2016 Omnibus Incentive Plan (the “Plan”) and the Performance Stock
Option Agreement (together with this Award Notice, the “Agreement”). Copies of
the Plan and the Performance Stock Option Agreement are attached hereto.
Capitalized terms not defined herein shall have the meanings specified in the
Plan or the Agreement.

 

Performance Options:       You have been awarded a non-statutory stock option to
purchase from the Company 86,750 shares of its common stock, $0.0001 par value,
subject to vesting and the achievement of certain performance goals specified
below (the “Performance Options”) and adjustment as provided in Section 6 of the
Agreement. Grant Date:   March 4, 2018 Exercise Price:   $9.39 per share,
subject to adjustment as provided in Section 6 of the Agreement.

Employment

Agreement:

  To the extent more favorable to you, the terms and conditions set forth in
your Employment Agreement dated as of March 4, 2018 (“Employment Agreement”)
that expressly apply to the Awards granted pursuant to this Agreement shall
supersede the terms and conditions of the Agreement and the Plan to the extent
applicable. Vesting Schedule:   Except as expressly provided otherwise in your
Employment Agreement, the Performance Options shall vest when they have both
time vested and performance vested, subject to your continuous employment by the
Company or one of its Affiliates through the applicable vesting date.

 

1



--------------------------------------------------------------------------------

  Time Vesting: The Performance Options shall time vest in equal annual
installments on the first four anniversaries of March 4, 2018.   Performance
Vesting: The Performance Options shall performance vest at such time, if any, as
the per share closing price of Common Stock on the NASDAQ market during the
period beginning on the grant date and ending on the fourth year anniversary of
March 4, 2018 equals or exceeds $25 for a period of 30 consecutive trading days.
  Any Performance Options that has not performance vested by the fourth
anniversary of March 4, 2018 shall be forfeited. Expiration Date:   Except to
the extent earlier terminated pursuant to Section 3 of the Agreement or earlier
exercised pursuant to Section 3 of the Agreement, the Performance Options shall
terminate at 5:00 p.m., Central time, on the tenth anniversary of the Grant
Date.

 

2



--------------------------------------------------------------------------------

 

Gogo Inc. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman

Acknowledgment, Acceptance and Agreement:

By signing this Award Notice to Gogo Inc., you hereby acknowledge receipt of the
Agreement and the Plan, accept the Performance Options granted to me, represents
to the Company that you have read and understood the Agreement and the Plan,
agree that the Performance Options are subject to the terms and conditions of
the Agreement and the Plan and agree to be bound by the terms of the Agreement
and the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND THE
AGREEMENT, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE PERFORMANCE
OPTIONS.

If you do not execute and deliver this Award Notice within 30 days from the date
of receipt of this Award Notice, the Performance Options will be forfeited.

 

/s/ Oakleigh Thorne

Oakleigh Thorne

3/4/18

Date

 

3



--------------------------------------------------------------------------------

PERFORMANCE STOCK OPTION AGREEMENT

PERFORMANCE STOCK OPTION AGREEMENT (the “Agreement”), dated as of the Grant Date
set forth in the Notice of Grant (as defined below), between Gogo Inc., a
Delaware corporation (the “Company”), and the Participant whose name appears in
the Notice of Grant (the “Participant”), pursuant to the Gogo Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”).
Capitalized terms that are not defined herein shall have the meanings given to
such terms in the Plan.

1. Confirmation of Grant, Option Price.

(a) Confirmation of Grant. The Company hereby evidences and confirms the grant
to the Participant of options to purchase the number of shares of Stock (the
“Options”) set forth in the Gogo Inc. 2016 Omnibus Incentive Plan Performance
Non-Statutory Stock Option Grant Notice delivered by the Company to the
Participant (the “Notice of Grant”). The Options are not intended to be
incentive stock options under the U.S. Internal Revenue Code of 1986, as
amended. This Agreement is entered into pursuant to, and the terms of the
Options are subject to, the terms and conditions of the Plan, which is
incorporated by reference herein. If there is any inconsistency between this
Agreement and the terms of the Plan, the terms of the Plan shall govern. The
Options shall be considered a Performance Award under the Plan.

(b) Exercise Price. The Options shall have the Exercise Price set forth in the
Notice of Grant.

2. Vesting, Exercisability and Exercise.

(a) Vesting. Except as otherwise provided in Section 3, the Options shall vest
and become exercisable, if at all, as of the date both time vesting and
performance vesting conditions are satisfied as set forth in the Notice of
Grant, subject to the continuous employment of the Participant with the Company
or a Subsidiary until the applicable vesting date. If any Option does not
performance vest within the applicable performance period set forth in the
Notice of Grant, such Option shall be forfeited as provided in the Notice of
Grant.

(b) Exercise; Condition to Exercise. Once vested and exercisable in accordance
with the provisions of this Agreement, the Options may be exercised at any time
and from time to time prior to the date such Options terminate pursuant to
Section 3. The Participant may exercise all or a portion of the Options by
giving notice to the Company or a brokerage firm designated or approved by the
Company, in form and substance satisfactory to the Company, which will state the
Participant’s election to exercise the Options and the number of shares of Stock
for which the Participant is exercising Options. The notice must be accompanied
by full

 

1



--------------------------------------------------------------------------------

payment of the exercise price for the number of shares of Stock the Participant
is purchasing. The Participant may make this payment in any combination of the
following: (a) by cash; (b) by check acceptable to the Company; (c) by tendering
(either actually or by attestation) shares of Stock the Participant has owned
for at least six months (if such holding period is necessary to avoid a charge
to the Company’s earnings); (d) to the extent permitted by law, by instructing a
broker to deliver to the Company the total payment required in accordance with
procedures established by the Company; or (e) by any other method permitted by
the Committee.

(c) Cashless Exercise. In lieu of tendering the exercise price to the Company in
accordance with Section 2(b), the Participant may elect to perform a “Cashless
Exercise” of the Options, in whole or in part, by surrendering the Options to
the Company, marked “Cashless Exercise” and designating the number of shares of
Stock desired by the Participant out of the total for which Options are
exercisable. The Participant shall thereupon be entitled to receive the number
of shares of Stock having a Fair Market Value equal to the excess of (i) the
then Fair Market Value per share of Stock multiplied by the number of the shares
of Stock into which the Options designated by the Participant would have been
exercisable pursuant to Section 2(b) upon payment of the exercise price by the
Participant over (ii) the exercise price the Participant would have been
required to pay under Section 2(b) in respect of such an exercise.

3. Termination of Options

(a) Normal Expiration Date. Unless earlier terminated pursuant to Section 3(b),
the Options shall terminate on the tenth anniversary of the Grant Date (the
“Normal Expiration Date”), if not exercised prior to such date.

(b) Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, the Options shall be
deemed time vested to the extent of the number of Options that would have time
vested had the Participant’s Service continued until the next time vesting date
immediately following the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and may thereafter be exercised by the Participant or the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement, as the
case may be, and (ii) the Normal Expiration Date. Any remaining Options that
have

 

2



--------------------------------------------------------------------------------

not time vested shall immediately be forfeited and canceled effective as of the
date of the Participant’s death or effective date of the Participant’s
Termination of Service due to Disability or Retirement. If any Options have time
vested (including pursuant to this Section 2(b)(i)) but not yet performance
vested, such Options shall continue to be eligible for performance vesting
through the 90th day following the date of Participant’s death or the effective
date of the Participant’s Termination of Service due to Disability or
Retirement. Any Options that have not vested during such period following the
Participant’s death or the effective date of the Participant’s Termination of
Service due to Disability or Retirement shall be forfeited effective as of the
date of the Participant’s death or the effective date of the Participant’s
Termination of Service. For purposes of this Agreement, “Retirement” shall mean
a Participant’s Termination of Service with the Company (other than a
termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Cause. If a Participant’s employment with the Company is terminated by the
Company for Cause, the Option, whether or not vested, shall terminate
immediately upon such Termination of Service.

(iii) Other Reasons. Except as expressly provided otherwise in the Participant’s
agreement with the Company or any Subsidiary, if a Participant’s employment with
the Company is terminated due to circumstances other than as set forth in
Sections 3(b)(i) or (ii), the Option shall be vested only to the extent it is
vested on the effective date of the Participant’s Termination of Service and may
thereafter be exercised by the Participant until and including the earliest to
occur of (i) the date which is 90 days after the effective date of the
Participant’s Termination of Service, (ii) the date the Participant breaches an
employment, noncompetition, nonsolicitation, confidentiality, inventions or
similar agreement between the Company and the Participant (an “Employment
Agreement”) and (iii) the Normal Expiration Date.

(iv) Death Following Termination. If the Participant dies during the period set
forth in Section 3(b)(i) or (iii), the Option shall be vested only to the extent
it is vested on the date of death and may thereafter be exercised by the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the Normal Expiration Date.

 

3



--------------------------------------------------------------------------------

(c) Change in Control. In the event of a Change in Control, then Options shall
time vest in accordance with the Plan and performance vest if the Change in
Control Price equals or exceeds the stock price in the applicable performance
vesting conditions as set forth in the Notice of Grant and shall continue or be
settled as set forth in the Plan. Notwithstanding anything to the contrary
contained in the Plan, “Change in Control” for purposes of this Agreement shall
mean:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in the Company or the combined voting power of the
Company’s then outstanding voting securities, excluding acquisitions by the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto);
or

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the persons who held equity interests in the
Company immediately prior to such reorganization, merger, consolidation or sale
or the Thorne Affiliates do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

in each case, provided that such event constitutes a “change in control” within
the meaning of Section 409A of the Code.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such proceeding.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
exercise of the Options unless such shares are registered under the Securities
Act of 1933, as amended (the “Securities Act”), or, if such shares are not then
so registered, such sale would be exempt from the registration requirements of
the Securities Act. The sale of such shares must also comply with other
applicable laws and regulations governing the shares and Participant may not
sell the shares of Stock if the Company determines that such sale would not be
in material compliance with such laws and regulations.

 

4



--------------------------------------------------------------------------------

5. Participant’s Rights with Respect to the Options.

(a) Restrictions on Transferability. The Options granted hereby are not
assignable or transferable, in whole or in part, and may not, directly or
indirectly, be offered, transferred, sold, pledged, hedged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock underlying the Options
unless and until shares of Stock are issued to the Participant upon exercise
thereof.

6. Adjustments. The number, class and Exercise Price of the shares of Stock
covered by the Options shall be adjusted by the Committee to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as the Board determines in its
sole discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

 

5



--------------------------------------------------------------------------------

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to a Participant in cash (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of the
Options as may be necessary in the opinion of the Employer to satisfy tax
withholding required under the laws of any country, state, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. The Company may require the recipient of the shares of Stock to remit
to the Company an amount in cash sufficient to satisfy the amount of taxes
required to be withheld as a condition to the issuance of such shares. The
Committee may, in its discretion, require the Participant to elect, subject to
such conditions as the Committee shall impose, to meet such obligations by
having the Company withhold or the Participant sell the least number of whole
shares of Stock having a Fair Market Value sufficient to satisfy all or part of
the amount required to be withheld.

(e) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Options subject to this Agreement held by such
Participant at the time of such restatement, (b) that the Participant forfeit
some or all of shares of Stock held by the Participant at the time of such
restatement that had been received upon exercise of Options subject to this
Agreement during the twelve-month period (or such other period as determined by
the Committee) prior to the financial restatement, and (c) that the Participant
pay to the Company in cash all or a portion of the proceeds that the Participant
realized from the sale of shares of Stock that had been received upon exercise
of any Options subject to this Agreement within the period commencing twelve
months (or such other period as determined by the Committee) prior to the
financial restatement. The Company may also cancel or reduce, or require a
Participant to forfeit and disgorge to the Company or reimburse the Company for,
any Options granted or vested and any gains earned or accrued, due to the
vesting or exercise of Options or sale of any Stock acquired upon exercise of an
Option, to the extent permitted or required by, or pursuant to any Company
policy implemented as required by, applicable law, regulation or stock exchange
rule as from time to time may be in effect (including but not limited to The
Dodd–Frank Wall Street Reform and Consumer Protection Act and regulations and
stock exchange rules promulgated pursuant to or as a result of such Act).

 

6



--------------------------------------------------------------------------------

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Options
evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Options is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and (e) that the future value of the Stock is
unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Options evidenced hereby, the Participant: (a) authorizes the Company, the
Participant’s employer, if different, and any agent of the Company administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its affiliates any information and data the Company requests in order to
facilitate the grant of the Award and the administration of the Plan; (b) waives
any data privacy rights the Participant may have with respect to such
information; and (c) authorizes the Company and its agents to store and transmit
such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, Participant hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Options via Company website, email or other electronic delivery.

(j) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

Exhibit E

GOGO INC.

2016 OMNIBUS INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT

NOTICE OF GRANT

Oakleigh Thorne

63 Front Street

Millbrook, NY 12545

You have been granted a number of performance restricted stock units set forth
below, representing the right to receive shares of common stock of Gogo Inc.
(the “Company”), pursuant to the terms and conditions of the Gogo Inc. 2016
Omnibus Incentive Plan (the “Plan”) and the Performance Restricted Stock Unit
Agreement (together with this Notice of Grant, the “Agreement”). Copies of the
Plan and the Performance Restricted Stock Unit Agreement are attached hereto and
incorporated herein in their entirety. Capitalized terms not defined herein
shall have the meanings specified in the Plan or the Agreement.

 

Performance RSU:    You have been awarded 13,250 restricted stock units, subject
to vesting and the achievement of certain performance goals specified below (the
“Performance RSUs”), representing the right to receive 13,250 shares of the
Company’s common stock, $0.0001 par value, subject to adjustment as provided in
Section 6 of the Agreement. Grant Date:    March 4, 2018 Employment Agreement:
   To the extent more favorable to you, the terms and conditions set forth in
your Employment Agreement dated as of March 4, 2018 (“Employment Agreement”)
that expressly apply to the Awards granted pursuant to this Agreement shall
supersede the terms and conditions of the Agreement and the Plan to the extent
applicable. Vesting Schedule:    Except as expressly provided otherwise in your
Employment Agreement, the Performance RSUs shall vest when they have both time
vested and performance vested, subject to your continuous employment by the
Company or one of its Affiliates through the applicable vesting date.

 

1



--------------------------------------------------------------------------------

  Time Vesting: The Performance RSUs shall time vest in equal annual
installments on the first four anniversaries of March 4, 2018.   Performance
Vesting: The Performance RSUs shall performance vest at such time, if any, as
the per share closing price of Common Stock on the NASDAQ market during the
period beginning on the grant date and ending on the fourth year anniversary of
March 4, 2018 equals or exceeds $25 for a period of 30 consecutive trading days.
  Any Performance RSUs that has not performance vested by the fourth anniversary
of March 4, 2018 shall be forfeited.

 

2



--------------------------------------------------------------------------------

Gogo Inc. By:  

/s/ Ronald LeMay

Name:   Ronald LeMay Title:   Chairman

Acknowledgment, Acceptance and Agreement:

By signing this Award Notice to Gogo Inc., you hereby acknowledge receipt of the
Agreement and the Plan, accept the Performance RSUs granted to me, represents to
the Company that you have read and understood the Agreement and the Plan, agree
that the Performance RSUs are subject to the terms and conditions of the
Agreement and the Plan and agree to be bound by the terms of the Agreement and
the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND THE AGREEMENT,
WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE PERFORMANCE RSUs.

If you do not execute and deliver this Award Notice within 30 days from the date
of receipt of this Award Notice, the Performance RSUs will be forfeited.

 

/s/ Oakleigh Thorne

Oakleigh Thorne

3/4/18

Date

 

3



--------------------------------------------------------------------------------

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the
Grant Date set forth in the Notice of Grant (as defined below), by and between
Gogo Inc., a Delaware corporation (the “Company”), and the participant whose
name appears in the Notice of Grant (the “Participant”), pursuant to the Gogo
Inc. 2016 Omnibus Incentive Plan, as in effect and as amended from time to time
(the “Plan”). Capitalized terms that are not defined herein shall have the
meanings given to such terms in the Plan.

1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) specified in the Gogo Inc.
2016 Omnibus Incentive Plan Performance Restricted Stock Unit Grant Notice
delivered by the Company to the Participant (the “Notice of Grant”). This
Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern. The Restricted Stock Units shall be considered Performance Awards under
the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall vest, if at all, as of the date that both time vesting and
performance vesting conditions are satisfied (each such date, a “Vesting Date”,
and the date a time vesting condition is satisfied, a “Time Vesting Date”)) as
set forth in the Notice of Grant, subject to the continued employment of the
Participant by the Company or any Subsidiary thereof through such date. If any
Restricted Stock Unit does not performance vest within the applicable
performance period set forth in the Notice of Grant, such Restricted Stock Unit
shall be forfeited as provided in the Notice of Grant.

(b) Termination of Employment.

(i) Death, Disability or Retirement. If a Participant’s employment with the
Company terminates due to death, Disability or Retirement, prior to the Vesting
Date, the Restricted Stock Units shall be deemed time vested to the extent of
the number of Restricted Stock Units that would have time vested had the
Participant’s Service continued until the next Time Vesting Date immediately
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement. Any
remaining Restricted Stock Units that are not time vested shall immediately be

 

1



--------------------------------------------------------------------------------

forfeited and canceled effective as of the date of the Participant’s death or
effective date of the Participant’s Termination of Service due to Disability or
Retirement. If any Restricted Stock Units have time vested (including pursuant
to this Section 2(b)(i)) but not yet performance vested, such Restricted Stock
Units shall continue to be eligible for performance vesting through the 90th day
following the date of the Participant’s death or the effective date of the
Participant’s Termination of Service due to Disability or Retirement. Any
Restricted Stock Units that have not vested during such period following the
Participant’s death or the effective date of the Participant’s Termination of
Service due to Disability or Retirement shall be forfeited effective as of the
date of the Participant’s death or the effective date of the Participant’s
Termination of Service. For purposes of this Agreement, “Retirement” shall mean
a Participant’s Termination of Service with the Company (other than a
termination for Cause) occurring on or after the date on which either (x) the
Participant reaches the age of 65 or (y) the Participant’s age plus years of
service equal seventy-five (75) (as determined by the Committee in its sole
discretion).

(ii) Other Terminations. Except as expressly provided otherwise in the
Participant’s agreement with the Company or any Subsidiary, if a Participant’s
employment with the Company is terminated due to circumstances other than as set
forth in Section 2(b)(i) the Restricted Stock Units shall be vested only to the
extent they are vested as of the effective date of the Participant’s Termination
of Service, and all unvested Restricted Stock Units shall be forfeited and
cancelled, as of such effective date.

(c) Change in Control. In the event of a Change in Control, then Restricted
Stock Units shall time vest in accordance with the Plan and performance vest if
the Change in Control Price equals or exceeds the stock price in the applicable
performance vesting conditions as set forth in the Notice of Grant and shall
continue or be settled as provided in the Plan. Notwithstanding anything to the
contrary contained in the Plan, “Change in Control” for purposes of this
Agreement shall mean:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either the then
outstanding equity interests in the Company or the combined voting power of the
Company’s then outstanding voting securities, excluding acquisitions by the
Thorne Affiliates (as defined in the Stockholders Agreement, dated as of
December 31, 2009, between Parent and the stockholders who are party thereto);
or

 

2



--------------------------------------------------------------------------------

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the persons who held equity interests in the
Company immediately prior to such reorganization, merger, consolidation or sale
or the Thorne Affiliates do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

in each case, provided that such event constitutes a “change in control” within
the meaning of Section 409A of the Code.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such proceeding.

(d) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, subject to Section 15(m) of the Plan, the Committee, in its
sole discretion, may accelerate the vesting with respect to any Restricted Stock
Units under this Agreement, at such times and upon such terms and conditions as
the Committee shall determine.

3. Settlement of Restricted Stock Units. Subject to Section 7(d), the Company
shall deliver to the Participant one share of Stock (or the value thereof) in
settlement of each outstanding Restricted Stock Unit that has vested as provided
in Section 2 on the first to occur of (i) the Vesting Date (or within 60 days
thereafter) or (ii) a Change in Control in which the Restricted Stock Units do
not continue, in each case, as determined by the Committee in its sole
discretion (A) in Stock by either, (x) issuing one or more certificates
evidencing the Stock to the Participant or (y) registering the issuance of the
Stock in the name of the Participant through a book entry credit in the records
of the Company’s transfer agent, (B) by a cash payment equal to the Fair Market
Value of the Stock on the settlement date or (C) in the event of settlement upon
a Change in Control, a cash payment equal to the Change in Control Price,
multiplied by the number of vested Restricted Stock Units. No fractional shares
of Stock shall be issued in settlement of Restricted Stock Units. Fractional
Restricted Stock Units shall be settled through a cash payment equal to the Fair
Market Value of the Stock on the settlement date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of

 

3



--------------------------------------------------------------------------------

such shares must also comply with other applicable laws and regulations
governing the shares and Participant may not sell the shares of Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

5. Participant’s Rights with Respect to the Restricted Stock Units.

(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.

6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any extraordinary dividend, stock dividend, stock split or share combination or
any recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or

 

4



--------------------------------------------------------------------------------

any of its Subsidiaries to terminate the Participant’s employment at any time,
or confer upon the Participant any right to continue in the employ of the
Company or any of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the Restricted Stock Units under the Plan as may be necessary in
the opinion of the Employer to satisfy tax withholding required under the laws
of any country, state, city or other jurisdiction, including but not limited to
income taxes, capital gains taxes, transfer taxes, and social security
contributions that are required by law to be withheld. The Company may require
the recipient of shares of Stock or the cash, as applicable, to remit to the
Company an amount in cash sufficient to satisfy the amount of taxes required to
be withheld as a condition to the issuance of shares or payment of cash in
settlement of the Restricted Stock Units. The Committee may, in its discretion,
require the Participant, or permit the Participant to elect, subject to such
conditions as the Committee shall impose, to meet such obligations by having the
Company withhold or sell the least number of whole shares of Stock having a Fair
Market Value sufficient to satisfy all or part of the amount required to be
withheld. The Company may defer settlement until such requirements are
satisfied.

(e) Forfeiture for Financial Reporting Misconduct. In the event that the
Participant commits misconduct or gross negligence (whether or not such
misconduct or gross negligence is deemed or could be deemed to be an event
constituting Cause) and as a result of, or in connection with, such misconduct
or gross negligence the Company restates any of its financial statements, then
the Company may require any or all of the following: (a) that the Participant
forfeit some or all of the Restricted Stock Units subject to this Agreement held
by such Participant at the time of such restatement, (b) that the Participant
forfeit some or all of shares of Stock held by the Participant at the time of
such restatement that had been received in settlement of Restricted Stock Units
subject to this Agreement during the twelve-month period (or such other period
as determined by the Committee) prior to the financial restatement, and (c) that
the Participant pay to the Company in cash all or a portion of the proceeds that
the Participant realized from the sale of shares of Stock that had been received

 

5



--------------------------------------------------------------------------------

in settlement of any Restricted Stock Units subject to this Agreement within the
period commencing twelve months (or such other period as determined by the
Committee) prior to the financial restatement. The Company may also cancel or
reduce, or require a Participant to forfeit and disgorge to the Company or
reimburse the Company for, any Restricted Stock Units granted or vested and any
gains earned or accrued, due to the vesting or settlement of Restricted Stock
Units or sale of any Stock acquired in settlement of a Restricted Stock Unit, to
the extent permitted or required by, or pursuant to any Company policy
implemented as required by, applicable law, regulation or stock exchange rule as
from time to time may be in effect (including but not limited to The Dodd–Frank
Wall Street Reform and Consumer Protection Act and regulations and stock
exchange rules promulgated pursuant to or as a result of such Act).

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Stock is unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company and the Participant’s employer, if different, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby

 

6



--------------------------------------------------------------------------------

consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, email or other
electronic delivery.

(j) Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
Restricted Stock Units upon his or her “separation from service” within the
meaning of Section 409A of the Code, then to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code, such settlement
will be delayed until the earlier of: (a) the date that is six months following
the Participant’s Termination of Service and (b) the Participant’s death.
Notwithstanding anything to the contrary in this Agreement, if settlement is to
occur upon a Termination of Service other than due to death or Disability and
the Participant is a Specified Employee and the Units are a Specified Award, to
the extent necessary to comply with, and avoid imposition on the Participant of
any additional tax or interest imposed under, Section 409A of the Code,
settlement shall instead occur on the first business day following the six-month
anniversary of the Participant’s Termination of Service (or, if earlier, upon
the Participant’s death), or as soon thereafter as practicable (but no later
than 90 days thereafter).

(k) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

Exhibit F

GENERAL RELEASE

This Release and Waiver of Claims (“Release”) is entered into as of this     
day of              20    , between Gogo Inc. and any successor thereto
(collectively, the “Company”) and the undersigned.

The Company and the undersigned agree as follows:

1.     The employment relationship between the undersigned and the Company and
its subsidiaries and affiliates, as applicable, terminated on
                     (the “Termination Date”).

2.    In accordance with that certain employment agreement, dated as of March 4,
2018, between the undersigned and the Company (the “Employment Agreement”), the
undersigned is entitled to receive certain payments and benefits after the
Termination Date.

3.    In consideration of the above, I hereby, on my own behalf and on behalf of
anyone claiming through me, release the Company and (i) its past, present, and
future parents, divisions, subsidiaries, partnerships, affiliates, and other
related entities (whether or not they are wholly owned); (ii) the past, present,
and future owners, trustees, fiduciaries, administrators, shareholders,
directors, officers, partners, agents, representatives, members, associates,
employees, and attorneys of each entity listed in clause (i) of this paragraph;
and (iii) the predecessors, successors, and assigns of each entity listed in
clauses (i) and (ii) of this paragraph with respect to any and all claims,
whether currently known or unknown, that I now have, have ever had, or may ever
have against the Company and/or any of the other Released Parties arising from
or related to any act or omission occurring prior to or on the date on which I
sign this Release. Without limiting the foregoing, the claims released by me
hereunder include, but are not limited to:

A.    all claims for or related in any way to my employment, compensation, other
terms and conditions of employment, or termination from employment with the
Company, including without limitation all claims for salary, bonus, severance
pay, or any other compensation or benefit;

B.    all claims that were or could have been asserted by me or on my behalf:
(i) in any federal, state, or local court, commission, or agency; (ii) under any
common law theory; or (iii) under any employment, contract, tort, federal,
state, or local law, regulation, ordinance, constitutional provision, or
executive order; and

C.    all claims that were or could have been asserted by the Employee or on the
Employee’s behalf arising under any of the following laws, as amended from



--------------------------------------------------------------------------------

time to time: [the Age Discrimination in Employment Act of 1967 , Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Illinois Human Rights
Act],1 any state labor code, any equivalent local laws, statutes and ordinances
and any existing employment agreement or potential entitlement under any Company
program or plan.

4.    This Release does not apply to and does not release:

A.    Any right to payments or benefits pursuant to Section 9(a) of the
Employment Agreement;

B.    My entitlement to receive any benefits that I may have earned under the
Plan and any vested award granted thereunder in accordance with the terms and
conditions of the applicable award agreement based on my employment with the
Company;

C    Indemnification to which I am entitled as a current or former director or
officer of any member of the Company; and

D.    Vested benefits under the general employee benefit plans of the Company
(other than severance pay or termination benefits not provided in the Employment
Agreement, all rights to which are hereby waived and released).

5.    I represent that I have returned to the Company all Company property,
including without limitation, reports, files, records, computer hardware,
software, credit cards, door and file keys, card keys, and other physical or
personal property that I received or prepared or helped prepare in connection
with my employment with the Company and that I have not retained any copies,
duplicates, reproductions or excerpts thereof.

6.    I acknowledge and agree that I continue to be bound by and obligated to
comply with the obligations contained in the Employee Proprietary Information
and Inventions Agreement previously entered into between me and the Company.

7.    I agree to make myself reasonably available (taking into account my
personal and professional schedule) to provide reasonable assistance in any
matters pertaining to the Company business that I conducted or had knowledge of
during the course of my employment with the Company.

 

 

1  Provisions to be updated to reflect applicable federal, state and local laws,
statutes and ordinances.

 

2



--------------------------------------------------------------------------------

8.    I acknowledge that I have been advised by the Company that I should
consult with legal counsel of my choice in deciding whether to sign this
Release. I understand that I may take up to twenty-one (21) days from the
Separation Date to return a signed copy to the Company. Finally, I understand
that I may revoke my acceptance of this Release by notifying the Company in
writing of my decision to revoke my acceptance within seven (7) days after I
have delivered the executed copy to the Company (the “Revocation Period”). I
understand that, if I revoke my acceptance of this Release within the Revocation
Period, this Release will be null and void, and the Company will have no
obligation to provide me with any of the payments and/or other benefits to be
received by me from the Company as described in Paragraph 2 of the Separation
Agreement and General Release between the Company and me. Finally, I understand
that, if I do not revoke my acceptance of this Release during the Revocation
Period, this Release will go into effect on the eighth (8th) day after I have
delivered an executed copy to the Company.

I agree to the terms and conditions set forth in this Release.

 

 

    

                    

Name: Oakleigh Thorne      Date

 

3